Citation Nr: 0208512	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-11 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hip fracture with right knee disability, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for residuals of a back 
injury, to include as secondary to a service-connected right 
hip and knee disability.  

3.  Entitlement to service connection for residuals of a neck 
injury, to include as secondary to service-connected right 
hip and knee disability.  

4.  Entitlement to service connection for residuals of a 
fracture of the left ankle, to include as secondary to 
service-connected right hip and knee disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to November 
1978.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought.  In December 2000, the Board remanded the case back 
to the RO for additional development.  The additional 
development having been completed, the case has been returned 
to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.  

2.  The veteran's residuals of a right hip fracture with 
right knee disability are objectively shown to be productive 
of osteoarthritis in the right hip with subjective complaints 
of pain.  

3.  The veteran's right knee is objectively shown to have 
full range of motion, does not involve any recurrent 
subluxation or lateral instability, and is not shown to 
involve functional impairment or other limitation due to pain 
or weakness.  

4.  There is no objective medical evidence that any back 
injury or residual pathology was incurred as a result of any 
incident of the veteran's active service or otherwise due to 
any service-connected disability.  

5.  There is no objective medical evidence that any neck 
injury or residual pathology was incurred as a result of any 
incident of the veteran's active service or otherwise due to 
any service-connected disability.  

6.  There is no objective medical evidence that any left 
ankle fracture or residual pathology was incurred as a result 
of any incident of the veteran's active service or otherwise 
due to any service-connected disability.  

7.  Service connection is in effect only for residuals of a 
right hip fracture with right knee disability, currently 
assigned a 10 percent disability evaluation.  

8.  The veteran is not objectively shown to be incapable of 
obtaining or retaining gainful employment due to his service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 10 percent for residuals of a hip fracture with 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5254, 5255, 
5257, 5260, 5261, and 5262 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  A back injury was not incurred as a result of the 
veteran's active service or otherwise due to any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

3.  A neck injury was not incurred as a result of the 
veteran's active service or otherwise due to any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

4.  A left ankle fracture was not incurred as a result of the 
veteran's active service or due to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

5.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.149, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran presently contends that his service-connected 
residuals of a right hip fracture with right knee disability 
are more severe than the currently assigned 10 percent 
evaluation.  In addition, he maintains that he incurred back 
and neck injuries and a left ankle fracture as a result of 
his service-connected right hip and knee disability.  He also 
alleges that his service-connected disability precludes him 
from obtaining or retaining gainful employment.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings, entitlement to service connection, and 
entitlement to TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claims for an increased rating, for service 
connection, and for TDIU benefits.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decisions, in the subsequent statement and 
supplemental statements of the case, as well as 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims.  
Moreover, in December 2000, the Board remanded the case back 
to the RO in order that the VA's enhanced duty to assist 
provisions could be properly met.  Pursuant to the 
development undertaken as requested by the Board, the veteran 
has been provided with specific notice of his rights and 
obligations under the VCAA.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested all 
clinical treatment records identified by the veteran, and has 
obtained and associated those records with the claims file.  
To that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, which 
address the specific questions involved in determining the 
issues on appeal, and personal statements made by the veteran 
in support of his claims.  The Board notes that the veteran 
has declined the opportunity to appear before either a 
Hearing Officer or a member of the Board and present 
testimony at a personal hearing.  

The Board concludes that in light of the findings offered by 
the VA rating examiners discussed below, scheduling the 
veteran for an additional rating examination would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

II.  Increased Rating, Residuals of Right Hip Fracture with 
Right Knee Disability

Historically, service connection for what was then 
characterized as residuals of a fracture of the right hip 
with a right knee disability was established by a March 1992 
rating decision.  A 10 percent evaluation was assigned, 
effective from August 20, 1991.  Such rating was based on a 
finding that the veteran experienced pain in his right hip 
following dislocation.  In addition, he was shown to 
experience chondromalacia in his right knee which was found 
to be related to the right hip injury.  The 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 based upon a showing of slight knee or hip 
disability.  

In June 1997, the veteran's claim for an increased rating was 
received.  He indicated that he had received treatment at the 
local VA Medical Center (VAMC), and that his service-
connected disability had increased in severity.  The 
veteran's claim was denied by a December 1998 rating 
decision, and this appeal followed.  In December 2000, the 
Board remanded the case back to the RO for additional 
development and in order to ensure compliance with the 
notification and duty to assist provisions of the VCAA.  The 
development was completed as requested, and the case has been 
returned to the Board for resolution.  

In support of his claim for an increased rating, the veteran 
submitted VA clinical treatment records dating from December 
1995 through April 2001.  Those records disclose that the 
veteran was generally seen for complaints of chronic pain 
associated with degenerative joint disease or arthritis.  
Such pain, however, was primarily associated with nonservice-
connected disabilities involving the left ankle, neck, and 
wrist, and only in March 2001 were such complaints shown to 
include the service-connected right hip and knee.  

In connection with the present claim, the veteran underwent a 
VA rating examination in December 1997.  The report of that 
examination shows that the veteran indicated that he had not 
worked consistently for the previous two years.  He 
complained of experiencing chronic pain in his right knee and 
hip which was worse in cold weather.  According to the 
veteran, he was able to walk for approximately 1/4 of a mile at 
a time.  On examination, passive range of motion of the right 
knee was normal.  Stability was normal, but the veteran 
reportedly resisted the manipulations somewhat and appeared 
to experience difficulty relaxing.  The veteran was noted to 
have what was characterized as a markedly antalgic gait, 
favoring the left side.  The knee was not shown to have 
swelling, although there was what was described as a "hint 
of roughness" on movement.  Range of motion of the right hip 
was from 120 degrees of flexion on the trunk, and from 0 to 
40 degrees of abduction.  The examiner stated that due to 
problems with the veteran's left ankle, it was not possible 
for him to perform heel and toe walking movements.  X-rays of 
the right hip and knee did not disclose any bony or other 
abnormalities.  The examiner concluded with diagnoses of 
residuals of injuries to the right hip and right knee with 
normal X-ray results.  

The veteran underwent an additional VA rating examination in 
September 1999.  The report of that examination shows that 
the veteran complained of experiencing pain, weakness, and 
stiffness, as well as locking and abnormal motion in his hip.  
According to the veteran, such symptoms were constant, and 
ranged in severity from uncomfortable to "excruciating."  
The veteran indicated that he obtained relief from topical 
ointment, Ibuprofen, and Baclofen, in addition to rest.  With 
respect to his right knee, the veteran complained of 
experiencing pain, weakness, stiffness, swelling, 
instability, dislocation, locking, fatigue, and lack of 
endurance, with intermittent flare-ups of symptoms.  He 
characterized his pain as ranging from "uncomfortable to 
horrible."  According to the veteran, he could experience 
flare-ups of pain of several hours' duration on a daily 
basis, and that such flare-ups could occur without any 
precipitating action.  The veteran stated that he obtained 
relief from anti-inflammatory medication, muscle relaxers, 
and rest.  With respect to functional impairment, the veteran 
offered that his symptoms resulted in limited ability to 
ambulate, and that he was unable to climb stairs, garden, 
take out the trash, shop, drive a car, vacuum, or other 
related tasks.  The veteran stated that he had last been 
employed in June 1995 as an auto body repairman.  

On examination, the veteran's gait was characterized as 
abnormal, wide and unsteady.  Examination of the feet did not 
disclose signs of abnormal weight bearing, however.  
According to the examiner, the veteran did experience limited 
function of standing and walking due to pain.  The right hip 
joint was shown to have some weakness, although no abnormal 
movement or instability was indicated.  Range of motion in 
the hip was characterized as being from 75 degrees of 
flexion, 0 degrees of extension, with adduction of 20 
degrees, and abduction of 40 degrees.  The knee joint was not 
shown to involve any weakness, instability, or abnormal 
movement.  Range of motion was from 90 degrees of flexion to 
0 degrees of extension.  Drawer and McMurray's tests were 
normal bilaterally.  There was no constitutional sign of 
arthritis.  X-rays of the hip showed no radiopaque foreign 
material or bursal calcifications.  There was a small osseous 
density observed at the level of the anterior acetabular rim.  
The bone and joint structures appeared normal.  The right 
knee was not shown to have any radiopaque foreign material, 
and bone and joint structures appeared normal.  The examiner 
concluded with diagnoses of fracture of right hip, resolved; 
and arthralgia, right knee.  

Following the Board's December 2000 Remand, the veteran 
underwent an additional VA rating examination in December 
2001.  The report of that examination shows that the veteran 
continued to complain of experiencing pain in the right hip 
and knee since sustaining an injury in service.  According to 
the veteran, he experienced weakness, stiffness, swelling, 
instability, locking, fatigue, and lack of endurance in his 
right hip and knee.  On examination, the veteran's movements 
were all associated with expressions of great pain, 
grimacing, and resistance to movements.  In addition, 
although he brought a cane to the examination, the veteran 
was observed to ambulate satisfactorily without such device, 
although he had an antalgic component to his gait on the 
left.  Examination of the right hip showed no visible 
abnormality.  Flexion was to 110 degrees, and extension to 0 
degrees.  Adduction was to 20 degrees, and abduction was to 
45 degrees.  Some pain was reported in the posterior right 
hip at the end ranges of motion in all directions.  Leg 
strength was symmetrical, and while pain was noted, there was 
no fatigue, weakness, or lack of endurance with range of 
motion.  Examination of the right knee likewise disclosed no 
visible abnormality.  There was no effusion, erythema, or 
increased heat about the knee.  The veteran reported diffuse 
tenderness about the knee without any localized findings.  
Active range of motion of the right knee was 135 degrees, 
with some pain reported throughout the range of motion.  No 
instability was present with varus, valgus, and drawer 
testing.  1+ patellofemoral crepitus was present, but there 
was no patellar hypermobility or abnormal tracking of the 
patellofemoral joint.  Active knee extension was to 0 
degrees.  While pain was noted, there was no fatigue, 
weakness, or lack of endurance.  X-rays of the right hip 
disclosed mild irregularity of the trabecular bone in the 
central portion of the acetabulum, a small area of 
calcification or ossification in the region of the lateral 
joint capsule, and were otherwise negative.  There was no 
significant joint cartilage space narrowing, no abnormality 
of density or morphology of the femoral head, and no 
significant osteophyte formation.  X-rays of the right knee 
failed to disclose any abnormality.  There was no evidence of 
fracture or dislocation, any abnormal soft tissue 
calcifications, no joint cartilage space narrowing, or 
osteophyte formation.  The examiner concluded with a 
diagnosis of mild osteoarthritis of the right hip, status 
post dislocation, and mild patellofemoral chondromalacia of 
the right knee.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disabilities affect the ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2001), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  

After a comprehensive review of the medical evidence, and 
after applying that evidence to the applicable regulations, 
the Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent for the veteran's service connected residuals of a 
fracture of the right hip with right knee disability under 
any diagnostic code.  Here, the Board observes that the 
veteran's service-connected disability has been evaluated 
under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2001).  

Under Diagnostic Code 5255, under which impairment of the 
femur is rated, a 10 percent evaluation is contemplated for 
malunion of the femur with slight knee or hip disability.  A 
20 percent evaluation is to be assigned where there is 
moderate knee or hip disability, and a 30 percent evaluation 
is warranted for marked knee or hip disability.  Where there 
is a fracture of the surgical neck of the femur with a false 
joint, assignment of a 60 percent evaluation is appropriate.  
A 60 percent evaluation is also assigned where there is a 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, but with weight bearing, 
preserved with the aid of a brace.  Assignment of an 80 
percent evaluation, the highest rating available under 
Diagnostic Code 5255, is warranted where there is fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion, whether or not there is a spiral or oblique 
fracture.  Id.  

First addressing whether the severity of the veteran's 
service-connected residuals of a right hip fracture with 
right knee disability warrants assignment of a higher rating 
under Diagnostic Code 5255, the Board observes that his 
primary complaints which have been objectively confirmed, are 
shown to consist of pain on the outer ranges of motion.  The 
veteran has not been shown to experience any disability with 
respect to his right knee, and range of motion in the right 
hip and knee have essentially been shown to be within normal 
limits.  (Range of motion of the knee and hip will be 
discussed in greater detail below.)  While the veteran has 
complained of experiencing chronic severe pain in his hip and 
knee, he has not objectively been shown to experience any 
significant functional impairment therefrom.  Such 
determination also takes into account the effects of 
weakness, fatigability, and lack of endurance which were 
consistently shown to be lacking on objective examination.  
Accordingly, even taking the potential effects of pain, 
weakness, and fatigability into consideration, the Board 
finds that the veteran's overall disability picture with 
respect to the service-connected right hip and knee are not 
productive of more than a slight knee or hip disability 
warranting assignment of a 10 percent evaluation under the 
provisions of Diagnostic Code 5255.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  While the veteran was shown to walk 
with an antalgic or abnormal gait favoring the left side, 
such was found to have been the result of his nonservice-
connected residuals of a left ankle fracture which will be 
further discussed below.  

Other potentially applicable diagnostic codes addressing 
impairment of the hip include those set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, and 5254 (2001).  The 
veteran's hip is clearly not shown to be ankylosed, and the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5250 
(2001) would therefore not be for consideration.  In any 
event, Diagnostic Code 5251 contemplates evaluating 
disability of the thigh where extension is limited to 5 
degrees.  A 10 percent evaluation is the only rating assigned 
for such disability under Diagnostic Code 5251.  

Under Diagnostic Code 5252, a 10 percent evaluation is 
contemplated where flexion of the thigh is limited to 45 
degrees.  Where flexion is limited to 30 degrees, a 20 
percent evaluation is warranted, and a 40 percent evaluation, 
the highest rating available under those criteria, is 
contemplated where flexion of the thigh is limited to 10 
degrees.  Where the veteran is shown to have a "flail 
joint" involving the hip, an 80 percent evaluation is 
assigned under Diagnostic Code 5254.  The 80 percent rating 
is the only evaluation available under those diagnostic 
criteria.   

"Normal" range of motion of the hip and knee are set forth 
at 38 C.F.R. § 4.71, Plate II (2001).  Here, normal flexion 
of the hip is from 125 degrees of flexion to 0 degrees of 
extension, and normal hip abduction is from 0 to 45 degrees.  
Normal range of motion of the knee is set forth as from 140 
degrees of flexion to 0 degrees of extension.  Id.  

Here, other than one instance of a complaint of pain 
involving the right hip and knee in March 2001, the veteran 
was not shown to have undergone or sought any treatment for 
his service-connected disability.  As noted in December 1997, 
he was shown to have a range of motion from 0 to 120 degrees 
of hip extension and flexion, and from 0 to 40 degrees of 
abduction.  As shown in Plate II, such range of motion is 
completely within normal limits.  The veteran's range of 
motion was shown to have decreased to 75 degrees of flexion 
and a full 40 degrees of abduction in September 1999, but in 
December 2000, his range of motion was shown to be from 110 
degrees of flexion and 45 degrees of abduction.  Extension 
was consistently shown to be 0 degrees in each examination.  
Under either Diagnostic Codes 5251 or 5252, the veteran would 
not be entitled to a compensable rating based on limitation 
of motion, because his extension was consistently normal, and 
flexion was never limited to at least 45 degrees.  
Accordingly, pyramiding considerations notwithstanding, the 
veteran would not be entitled to an evaluation in excess of 
10 percent under any other diagnostic code pertaining to 
disability of the hip or thigh.  

In addition to the foregoing, given that the veteran has been 
found to have mild osteoarthritis in his right hip, the 
rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010 (2001) are also potentially applicable.  
Traumatic arthritis is evaluated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

With respect to the thigh or hip by themselves, the Board 
finds that the veteran has been diagnosed with mild 
osteoarthritis.  While it is unclear as to whether such has 
been attributed to trauma or some sort of degenerative 
process, the rating criteria for either form of arthritis are 
the same.  Here, however, the veteran has only been shown to 
manifest mild arthritis in his right hip, and under either 
Diagnostic Code 5003 or 5010, he would not be entitled to an 
evaluation in excess of 10 percent for that disability.  
Further, however, the effects of the veteran's arthritis have 
been taken into consideration with respect to the Board's 
determinations involving the other potentially applicable 
rating codes discussed here.  To the extent that the veteran 
experiences functional limitation in connection with his 
service-connected disability, such is considered to be due, 
at least in part, to arthritis.  Accordingly, by adding an 
additional 10 percent under either Diagnostic Code 5003 or 
5010, such would constitute pyramiding, and would thus be 
prohibited.  See 38 C.F.R. § 4.14.  

Relevant rating criteria for evaluating disabilities of the 
knee include 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261, and 5262 (2001).  As with the veteran's 
right hip, the right knee is not shown to be ankylosed, and 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001) are therefore not for consideration here.  Other 
impairment of the knee, consisting of recurrent subluxation 
or lateral instability, is evaluated under the provisions of 
Diagnostic Code 5257.  Under those criteria, a 10 percent 
evaluation is assigned for slight recurrent subluxation or 
lateral instability, a 20 percent rating is contemplated for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe symptoms.  
Under Diagnostic Code 5257, a 30 percent rating is the 
highest evaluation available.  


Diagnostic Codes 5258 and 5259 contemplate assignment of 20 
and 10 percent evaluations, respectively, for semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion into the joint; or for removal of the semilunar 
cartilage which is symptomatic.  Under those criteria, the 20 
and 10 percent evaluations are the only ratings available.  
Id.  

Limitation of flexion and extension of the leg are evaluated 
under the provisions of Diagnostic Codes 5260 and 5261, 
respectively.  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 20 percent evaluation is warranted for flexion 
limited to 45 degrees, and a 20 percent evaluation is 
assigned where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is assigned where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is warranted where extension is limited to 5 
degrees, and a 10 percent evaluation is assigned where 
extension is limited to 10 degrees.  For assignment of a 20 
percent evaluation, it must be shown that extension is 
limited to 15 degrees, and a 30 percent evaluation is 
contemplated where extension is limited to 20 degrees.  Under 
Diagnostic Code 5261, 40 and 50 percent evaluations are 
contemplated where extension is limited to 30 and 45 degrees, 
respectively.  Id.  

Finally, under Diagnostic Code 5262, a 10 percent evaluation 
is contemplated for impairment of the tibia and fibula 
involving malunion with slight knee or ankle disability.  
Where there is malunion of the tibia and fibula with moderate 
knee or ankle disability, a 20 percent evaluation is 
assigned, and where marked knee or ankle disability is 
present, assignment of a 30 percent rating is warranted.  A 
40 percent evaluation is assigned where there is nonunion of 
the tibia and fibula with loose motion requiring a knee 
brace.  Id.  

Here, the veteran's right knee disability has not been shown 
to involve any recurrent subluxation or lateral instability, 
symptomatology involving the semilunar cartilage, limitation 
of motion to a compensable degree, or impairment of the tibia 
and fibula in any of the three rating examinations the 
veteran has undergone in connection with the present appeal.  
While he has complained of such symptoms as instability, 
locking, and limited ranges of motion, such have not been 
found on objective examination.  Accordingly, the Board finds 
that because the veteran's knee disability is not shown to 
involve such symptoms as contemplated by Diagnostic Codes 
5257 through 5262, the veteran would not be entitled to any 
additional ratings or other compensation based on such 
criteria.  The only symptomatology shown to involve the 
veteran's right knee consists of patellar chondromalacia, 
which is not a symptom for which disability compensation is 
warranted under any relevant rating criteria.  

In that regard, the Board notes that in December 1997 the 
veteran's range of motion in the right knee was characterized 
as normal, but in September 1999, he was shown to have 
apparently lost some range of motion on flexion, which was 
shown to have been 90 degrees.  Even so, in order for the 
severity of the veteran's symptomatology to warrant 
assignment of even a compensable evaluation under Diagnostic 
Code 5260, flexion must be limited to 60 degrees.  Further, 
the Board notes that in December 2000, the veteran was shown 
to have range of motion in his right knee from 0 to 135 
degrees, which was again, very close to normal as reflected 
by the diagram in Plate II.  

Accordingly, after taking all relevant rating criteria for 
evaluating the veteran's right hip and knee disability into 
consideration, the Board finds that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 10 percent.  Moreover, with respect to each 
potentially applicable diagnostic code, the veteran's 
complaints of pain and weakness have been taken into 
consideration.  Such complaints notwithstanding, however, the 
veteran's objectively demonstrated symptomatology and 
functional impairment have not been found to warrant a higher 
disability rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  Therefore, the veteran's appeal with respect to the 
issue of entitlement to an increased rating for residuals of 
a fracture of the right hip with right knee disability must 
be denied.  

III.  Entitlement to Service Connection

As noted, the veteran contends that he sustained injuries to 
his back, neck, and left ankle due to his service-connected 
right hip and knee disability.  Generally, service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  In 
addition, service connection may be granted for a disability 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310 (2001).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  While 
the VCAA has eliminated the well-grounded claim requirement, 
however, the claimed disability or disorder must still be 
shown by a medical diagnosis.  Further, a medical nexus must 
still be established between the claimed disability and an 
injury or disease incurred during the veteran's active 
service, or otherwise due to a service-connected disability.  

The veteran's service medical records fail to disclose that 
he sustained any left ankle, back, or neck injuries in 
service.  Contemporaneous clinical treatment records dating 
from December 1995 through April 2001 show that the veteran 
was treated for the above-captioned disorders, but fail to 
contain any medical opinion to suggest either direct service 
incurrence or that those disorders were otherwise incurred as 
a result of the veteran's service-connected right hip and 
knee disability.  A clinical treatment record dated in May 
1997 shows that the veteran reported having stepped into a 
hole at that time, and twisted his left ankle.  It was 
subsequently determined that he had sustained a fracture of 
the left ankle.  None of the disabilities for which service 
connection is currently being sought were evaluated or 
otherwise addressed at the time of the initial December 1997 
rating examination, other than a notation of the veteran's 
complaint of experiencing left ankle pain.  Other than noting 
the pathology associated with the veteran's back, neck, and 
left ankle, the clinical treatment records are silent as to 
the etiology of such disorders aside from noting that the 
veteran sustained a fracture of his left ankle in an accident 
in May 1997.  

In December 2001, the veteran underwent a VA rating 
examination conducted pursuant to the Board's December 2000 
Remand.  At his rating examination, the veteran informed the 
medical examiner that within a year of having sustained 
injuries to his right hip and knee for which he is service-
connected, he experienced pain in the posterior region of his 
neck which did not radiate into the upper extremities, 
although the veteran did report experiencing numbness in his 
right hand.  In addition, the veteran reported experiencing 
pain in his mid and lower back for the past 10 to 15 years.  
Other than reporting pain in his left ankle, the veteran did 
not offer any particular explanation as to why he felt that 
such disorder was related to his service-connected 
disability.  Following a review of the relevant evidence 
contained in the veteran's claims file and a physical 
examination to include X-rays, the examiner offered diagnoses 
of mild cervical and lumbar degenerative disc disease and 
mild traumatic arthritis of the left ankle, status post ORIF 
of the bi-malleolar fracture.  With respect to the etiologies 
of the claimed disorders, the examiner offered that the 
degenerative joint disease of the cervical and lumbar spine 
was consistent with the normal aging process, and that the 
fracture of the left ankle was clearly the result of the 
accident of May 1997 when the veteran reported stepping into 
a hole of some sort, and twisting his ankle.  The examiner 
went on to state that there was no objective evidence that 
the veteran's currently diagnosed disabilities of the 
cervical and lumbar spine and his left ankle were the result 
of his service-connected right hip and knee disability.  
Further, he offered that there was no rationale for 
connecting the right hip and knee disability with any of the 
claimed disorders.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's claimed neck, back, or left ankle disorders were 
incurred as a result of his service-connected right hip and 
knee disability.  As noted, none of the clinical evidence 
contains any suggestion of a nexus or link between the 
claimed disorders and any event of the veteran's active 
service, to include any service-connected disability.  In 
particular, the physician who conducted the December 2001 
rating examination specifically found that there was no 
evidence to link the veteran's diagnosed neck, back, and left 
ankle disorders to his service-connected right hip and knee 
disability.  In fact, the examiner offered that such 
disorders were the result of the normal aging process or 
otherwise due to an injury occurring in May 1997, some 19 
years after the veteran's discharge from service.  
Accordingly, the veteran's claims for service connection for 
neck, back, and left ankle disorders must be denied.  

In reaching the determinations discussed above, the Board 
does not doubt the sincerity of the veteran's belief that his 
neck, back, and left ankle disorders were incurred as a 
result of his service-connected disability.  Such statements 
or assertions to that effect made by the veteran, however, do 
not constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include diagnoses or opinions as to medical etiology.  See 
generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the Board finds that the veteran's contentions, by 
themselves, cannot be accepted as significantly probative 
evidence in that regard.  

With respect to the veteran's claims for entitlement to an 
increased rating and for service connection, the Board 
concludes that the preponderance of the evidence is against 
such claims.  In reaching these determinations, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claims 
for an increased rating and for service connection, however, 
the doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  

IV.  Entitlement to TDIU Benefits

The veteran maintains that he has not held gainful employment 
since approximately April 1995, and that his service-
connected disability precludes him from obtaining or 
retaining such employment.  The law provides that a total 
disability rating based on individual unemployability due to 
one or more service-connected disabilities may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of such service-connected 
disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2001).  The regulations provide that where the veteran 
has a single service-connected disability, that disability 
must be rated as 60 percent disabling or more before a total 
disability rating may be assigned.  Where the veteran has two 
or more service-connected disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more before a total rating may be assigned.  
See 38 C.F.R. § 4.16(a) (2001).  

In addition to the foregoing, there must be evidence showing 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) (2001) for veterans who are unemployable 
by reason of service-connected disabilities, but who fail to 
meet the percentage requirements for eligibility to receive 
TDIU benefits as set forth in section 4.16(b).  

In the present case, service connection is in effect for only 
residuals of a fracture of the right hip with right knee 
disability.  As discussed in detail above, such disability is 
currently assigned a 10 percent evaluation, and has not been 
found to warrant assignment of a disability rating in excess 
of 10 percent.  In addition, while the veteran claimed 
service connection for neck, back, and left ankle disorders, 
such were not found to have been incurred as a result of 
either the veteran's active service or otherwise due to his 
service-connected disability.  Accordingly, with a combined 
disability rating of 10 percent, the veteran clearly does not 
meet the statutory criteria for entitlement to TDIU benefits.  

After applying the above criteria to the facts of this case, 
the Board finds that the evidence does not support the 
veteran's claim for entitlement to TDIU benefits.  As noted, 
he clearly fails to meet the minimum schedular disability 
percentage requirements for eligibility to receive TDIU 
benefits.  Moreover, while the Board recognizes that the 
veteran has not held steady, gainful employment since 
approximately April 1995, such unemployment has not been 
shown to have been the result of his service-connected 
disability.  The service-connected right hip and knee 
disability has only been shown to involve slight functional 
impairment at most, and is not shown to involve 
symptomatology warranting a higher schedular evaluation.  The 
veteran has been shown to have other disabilities involving 
his neck, back, and left ankle, and it appears from a review 
of the clinical evidence that most of his complaints and 
treatment have involved those disorders.  They are not, 
however, service connected, and cannot therefore be used as a 
basis for establishment of entitlement to receive TDIU 
benefits.  Accordingly, absent a showing that the veteran's 
service-connected disability is productive of more than a 10 
percent schedular evaluation, or that such objectively 
demonstrated mild functional impairment has precluded him 
from obtaining or retaining gainful employment, the veteran's 
claim for entitlement to TDIU benefits must be denied.  

V.  Conclusion

The Board's determination with respect to the issue of 
entitlement to an increased rating for his service-connected 
right hip and knee disability does not preclude consideration 
of the veteran's claim on an extraschedular basis, however.  
The potential application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
There has been no showing that the service-connected 
disability under consideration, residuals of a fracture of 
the right hip with knee disability, has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  As discussed in connection with the veteran's 
claim for TDIU benefits above, the Board recognizes that the 
veteran has not worked since 1995.  However, such 
unemployment has not been shown to be the result of the 
service-connected disability, rated as 10 percent disabling.  
Further, the veteran has not sought any treatment for such 
disability, as reflected by the identified clinical treatment 
records.  In short, the veteran's service-connected 
disability has not been shown to involve more than mild 
impairment at most, and the schedular evaluative criteria set 
forth as noted above contemplate the symptomatology shown.  

The Board finds that with respect to the veteran's service-
connected disability, there is no evidence of an exceptional 
or unusual disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
residuals of a right hip fracture with right knee disability 
on a schedular basis.  The veteran's symptoms, however, have 
not been found to warrant a disability rating in excess of 10 
percent on a schedular basis.  Likewise then, referral for 
consideration of an extraschedular rating is not warranted 
here.  see 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right hip fracture with right knee disability 
is denied.  

Service connection for residuals of a back injury, to include 
as secondary to service-connected right hip and knee 
disability, is denied.  


Service connection for residuals of a neck injury, to include 
as secondary to service-connected right hip and knee 
disability, is denied.  

Service connection for residuals of a fracture of the left 
ankle, to include as secondary to service-connected right hip 
and knee disability, is denied.  

Entitlement to TDIU benefits is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

